Title: To Thomas Jefferson from George Jefferson, 6 July 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 6th. July 1808
                  
                  An absence of some days from Town has prevented my sooner replying to your favor of the 29th ultimo.—It is seldom that any of the wines you mention are to be had here—and when to be had, must of course come higher, than they do in the Northern Towns; as we get our small supplies of those kinds entirely from thence, with the exception of a small proportion from Norfolk. I am Dear Sir Your Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               